Citation Nr: 0213969	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an earlier effective date than March 30, 1994, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Greg Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1967 to February 
1970.

This appeal is from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In July 2002, the appellant had a videoconference hearing 
before the undersigned, the Board of Veterans' Appeals 
(Board) member designated by the Chairman of the Board to 
conduct the hearing and decide the appeal pursuant to 
38 U.S.C.A. § 7107(c), (e) (West Supp. 2002).


FINDING OF FACT

On March 30, 1994, the veteran filed an original claim for 
disability compensation for PTSD.


CONCLUSION OF LAW

The law does not authorize an effective date of service 
connection for PTSD earlier than March 30, 1994.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400, 3.400(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and to Notify

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will consider 
the applicability of the regulations implementing the VCAA as 
they pertain to the claims at issue.

The Secretary of Veterans Affairs has argued that there are 
cases that do not fall under the provisions of the VCAA, such 
as where there is no dispute over the facts and the law is 
dispositive, or where the law and the facts as they existed 
at the time of the decision from which an appeal is taken 
must control, and further development of evidence could not 
now change the prior decision.  See Livesay v. Principi, 14 
Vet. App. 324, 325-26 (2001) (Ivers, Judge, concurring) 
quoting Secretary's Supplemental Brief at 13-15 in Holliday 
v. Principi, 14 Vet. App. 280 (2001).

Furthermore, "the Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  De la 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, there is no dispute over the facts.  The issue is 
controlled solely by the law.  The only potential point of 
factual dispute could be whether the veteran filed a claim 
for service connection prior to the date the RO found.  The 
veteran's testimony has obviated that potential.  In this 
case, the RO did not provide the veteran the specific notices 
of information and evidence necessary to substantiate the 
claim, or afford assistance to obtain such information or 
evidence.  There appears to be nothing that could be done to 
assist the veteran to develop evidence to substantiate his 
claim, and the RO has informed him of applicable law.  VA has 
not, therefore, breached any duty under the VCAA in this 
case.

II.  Earlier Effective Date

The following facts, as shown in the claims file and affirmed 
in hearing testimony before the undersigned in July 2002, are 
uncontested: The veteran separated from service in February 
1970.  He filed a formal application for disability 
compensation for PTSD on March 30, 1994.  He never filed an 
application for VA disability compensation before March 30, 
1994.

The veteran's attorney asserted that the veteran was totally 
disabled by PTSD at the time of his separation from service 
and that his mental disability was so incapacitating at that 
time that it prevented him from filing a claim.  The attorney 
argued that VA regulation provides an exception under such 
circumstances to the general rule establishing the effective 
date of benefits as the date of the claim.  He asserted that 
the regulatory exception provided for payment of benefits 
retroactive to the onset of permanent disability, in this 
instance, at least some date in 1971.  The attorney cited as 
authority for retroactive payment of benefits section 3.400, 
subsection (b), title 38, Code of Federal Regulations.  The 
attorney directed the veteran's hearing testimony towards 
establishing total disability in fact at the time of or 
shortly after his separation from service.

The statute governing the effective date of the award of 
disability compensation for PTSD in this case provides as 
follows:

  (a) Unless specifically provided 
otherwise in [chapter 51, title 38, 
United States Code], the effective date 
of an award based on an original claim 
. . . shall be fixed in accordance with 
the facts found, but shall not be earlier 
than the date of receipt of application 
therefor.

(b)(1) The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of such discharge or release.

38 U.S.C.A. § 5110(a), (b) (West 1991).

The implementing regulation provides, generally, as follows:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

38 C.F.R. § 3.400 (2002).

Reading the regulation that the veteran's attorney cited in 
light of the hearing testimony, it is apparent the attorney 
based the argument on the following:

Disability benefits--(1) Disability 
pension (Sec. 3.3(c) [sic]). An 
award of disability pension may not 
be effective prior to the date 
entitlement arose.
* * *
(ii) Claims received on or after 
October 1, 1984.  (A) Except as 
provided in paragraph (b)(1)(ii)(B) 
of this section, date of receipt of 
claim.  (B) If, within one year from 
the date on which the veteran became 
permanently and totally disabled, 
the veteran files a claim for a 
retroactive award and establishes 
that a physical or mental 
disability, which was not the result 
of the veteran's own willful 
misconduct, was so incapacitating 
that it prevented him or her from 
filing a disability pension claim 
for at least the first 30 days 
immediately following the date on 
which the veteran became permanently 
and totally disabled, the disability 
pension award may be effective from 
the date of receipt of claim or the 
date on which the veteran became 
permanently and totally disabled, 
whichever is to the advantage of the 
veteran.

38 C.F.R. § 3.400(b)(1) (2002).

The regulation upon which the veteran's counsel based his 
argument is misapplied in several respects, the first of 
which is dispositive of its inapplicability in this case.  
The regulation applies to effective dates of pension 
benefits.  See generally 38 U.S.C.A. § 1521 (West 1991 & 
Supp. 2002).  The veteran is not in receipt of and is not 
seeking an earlier effective date for pension benefits.

The veteran receives, and seeks an earlier effective date 
for, disability compensation.  The controlling regulation 
provides, in pertinent part, the following:

  (2) Disability compensation--(i) Direct 
service connection (Sec. 3.4(b)).  Day 
following separation from active service 
or date entitlement arose if claim is 
received within 1 year after separation 
from service; otherwise, date of receipt 
of claim, or date entitlement arose, 
whichever is later.

38 C.F.R. § 3.400(b)(2) (2002).

The authorizing statute and the implementing regulation do 
not provide for an effective date prior to the date of claim 
except where the claim is within one year after service.  
There is no incapacitation exception for compensation 
benefits.  There is no allegation of a claim prior to March 
30, 1994.

As a matter of law, the effective date of service connection 
for PTSD cannot be prior to March 30, 1994.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400, 3.400(b)(2)(i) 
(2002).  The veteran has applied for a benefit not provided 
by law.  Such a claim must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

An effective date of service connection for PTSD earlier than 
March 30, 1994, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

